DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed September 20, 2021 has been entered.  Claims 1, 3, and 5-22 are pending in the application.  Examiner acknowledges Applicant’s addition of new claims 21-22.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Sean J. Holder on September 27, 2021.
The application has been amended as follows:	Claims 3 and 5 have been amended to be dependent upon independent claim 1, as opposed to cancelled claim 2.
Claim 9, line 7, the term “contstant” has been amended to read as “constant.”
Claim 15, line 2, the term “constent” has been amended to read as “constant.”

Allowable Subject Matter
Claims 1, 3, and 5-22 are allowed.

The closest prior art of record includes:
Outwater et al. (U.S. 2015/0196251 A1) (hereinafter – Outwater)
Saltin, B. et al. “Body temperatures and sweating during thermal transients caused by exercise.” Journal of applied physiology 28 3 (1970): 318-27 (hereinafter – Saltin)
Ryan et al. (U.S. 2017/0296104 A1) (hereinafter – Ryan)
Yuen et al. (U.S. 2012/0083705 A1) (hereinafter – Yuen)
None of the prior art of record disclose determining cutaneous water losses utilizing constants obtained from a plurality of subjects, wherein determination of cutaneous water losses involves explicitly determining a first result based on the air temperature and a first constant; determining a second result based on combining the first result and a second constant; and determining cutaneous water loss based on multiplying the second result and the energy expenditure during exercise.  The closest prior art of record regarding the required limitations is that of Saltin; although Saltin calculates cutaneous water loss and further establishes a linear relationship to the variables previously described, the calculation of cutaneous water loss is performed with a separate sensor which does not utilize any resultant variables from the linear relationship of the variables  previously described.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         
/DEVIN B HENSON/               Primary Examiner, Art Unit 3791